Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 1 of 11 PageID: 608



                                                                                    C:t :~;·\
 WILLIAM F KAETZ                                                            ~Ul3.,_DiS Hi!Cf COURT
 4 3 7 Abbott Road                                                        !Jb 1r<,d OF NEW JERSE v
                                                                                  RECEIVED           .
 Paramus NJ 07652
 201-753-1063
 Plaintiff

                                                        UNITED STATES DISTRICT COURT
 WILLIAM F KAETZ                                        DISTRICT OF NEW JERSEY
 Plaintiff
                                                        Case No.: 2:19-cv-08100-CCC-JBC
 VS.
                                                        MOTION FOR RECUSAL OF
 THE UNITED STATES et al                                JUDGE CLAIRE C. CECCHI

                                                        Assigned to:
                                                        Judge Claire C. Cecchi

                                                        Referred to:
                                                        Magistrate Judge James B. Clark


 To:
 Chief Judge D. Brooks Smith
 U.S. Court of Appeals Third Circuit
 21400 U.S. Courthouse                                  Judge James B. Clark, III
 601 Market Street                                      Martin Luther King Building
 Philadelphia, PA 19106                                 & U.S. Courthouse
                                                        50 Walnut street
 Chief Judge Freda L. Wolfson                           court room: MLK 2A
 U.S. District Court District of New Jersey             Newark, NJ 07101
 Clarkson S. Fisher Building & U.S.
 Courthouse, Court Room: SE                             Martin Luther King Building
 402 East State Street                                  & U.S. Courthouse
 Trenton, NJ 08608                                      Attention Court Clerk
                                                        50 Walnut Street Room 4015
 Judge Claire C. Cecchi                                 Newark, NJ 07101
 Martin Luther King Building
 & U.S. Courthouse court room: MLK Sb                  Office of the United States Attorney
 50 Walnut street                                      970 Broad Street, Suite 700
 Newark, NJ 07101                                      Newark, NJ 07102




                                              Page 1 of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 2 of 11 PageID: 609




         Articles I, II, and III respectively define the tenures, including the conditions that can

 terminate tenure, for the principal legislative, executive, and judicial officials. For example, Article

 I provides that a Senator's tenure terminates upon the expiration of a six-year term, by

 "Resignation, or otherwise," or (in the case of a Senator appointed to fill a vacancy) upon "the next

 Meeting of the [state] Legislature:' Similarly, Article III conditions a judge's tenure on continued

 "good Behaviour"; the clear implication is that misbehavior can terminate a judge's stay in office.

         In addition to other tenure-terminating contingencies, Article II, Section 4 provides for

 impeachment as an alternative means of removal: "The President, Vice President and all civil

 officers of the United States, shall ht: removed from office on impeachment for, and conviction of,

 treason, bribery, or other high crime:; and misdemeanors." This additional means ofremoval does

 not negate or displace other tenure-terminating provisions. Everyone concedes this point with

 respect to executive officials; no one thinks that because a Secretary of State can be impeached,

 he or she can be removed only through impeachment. There is no reason for a different conclusion

 with respect to judges. In fact, the impeachment provisions do not single out or even expressly

 mention judges: like Secretaries of State, judges are simply included in the general category of

 "civil officers of the United States., .

         Nor does Article Ill's good behavior provision suggest that it merely cross-references

 Article II's impeachment provision. To the contrary, the "good Behaviour" requirement is

 manifestly not identical to the standard for impeachment: "treason, bribery, or other high crimes

 and misdemeanors." The separate standards corroborate what the natural reading of the separated

 impeachment and "good Behaviour" provisions already suggests, namely, that these provisions

 refer to independent tenure-terminating contingencies.




                                              Page 4 of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 3 of 11 PageID: 610




        Those who think judges may only be removed by impeachment might suppose that history

 reveals that "good Behaviour" was a term of art that meant something like '"tenure for life

 defeasible only by impeachment." History actually proves that good behavior was independent of

 impeachment.

       II.      INDEPENDENT CONCEPTS: "GOOD BEHAVIOUR" TENURE AND

                                         IMPEACHMENT

        In English law, good behavior (quamdiu se bene gesserit) was a familiar legal term

 commonly used to describe tenure in such items as property, offices, employments, and licenses.

 The term meant that possession of the item would continue until the holder was shown, in a judicial

 proceeding, to have misbehaved. A grant during good behavior was distinguished from

 appointment during pleasure (durante bene placito). Thus, someone granted tenure during pleasure

 could be removed at will by the grantor, but someone granted tenure during good behavior could

 be removed only upon being convicted of misbehavior in a judicial proceeding. This understanding

 was affirmed over and over again during the seventeenth and eighteenth centuries. Contrary to

 what one might suppose, good behavior tenure was not something peculiar to judges, or even to

 public officials. Private parties could and did grant good behavior tenure.

        The same understandings prevailed in English colonies. On the eve of the Revolutionary

 War, for example, John Adams engaged in a spirited public debate with William Brattle about the

 tenure of judges. Notwithstanding their other differences, both men agreed that if a judge was

 appointed during good behavior, then he could be removed only (as Adams said) upon a "hearing

 and trial, and an opportunity to defend himself before a fuller board, knowing his accuser and

 accusation."




                                             Pages of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 4 of 11 PageID: 611




        Impeachment, by contrast, was a procedure by which someone could be criminally

 prosecuted in a legislature. Impeachment prosecutions were not exclusively limited to government

 officials, and the punishment following a successful prosecution did not consist only of removal

 from office; rather, an impeached person might suffer a variety of sanctions, including execution.

        During the seventeenth and early eighteenth centuries, impeachment was not a procedure

 for determining misbehavior. In England, for example, the preferred procedure for adjudicating

 judicial misbehavior was the writ of scire facias. Likewise, when private parties with good

 behavior tenure were accused of misbehaving, those accusations were judged in the ordinary courts

 and not before Parliament.

        Across the sea, some Americans in the late eighteenth century began to regard

 impeachment as a possible procedure for determining whether someone had misbehaved.

 Nonetheless, Americans clearly did not confuse or conflate impeachment with removal for breach

 of a good behavior condition. Some state constitutions expressly allowed for removal of officials

 with good behavior tenure in the ordinary courts, and some granted good behavior tenure even

 though they did not provide for impeachment at all.

        The Constitution limited the scope of impeachment (by providing that the punishment for

 impeachment would be limited to removal from office) but it contains no hint that the Founders

 meant to modify the long-established meaning of good behavior tenure. To the contrary, the

 adoption of the Constitution was bookended by federal laws that reflected the traditional

 understanding. The 1787 Northwest Ordinance granted territorial judges good behavior tenure.

 Given that the Continental Congress was a unicameral legislature without an impeachment power,

 this act surely did not contemplate that impeachment would be the method of determining

 misbehavior. And the 1790 Crimes Act provided that a judge convicted of taking a bribe would,



                                            Page 6 of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 5 of 11 PageID: 612




 by virtue of the conviction, be "forever ... disqualified to hold any office of honour, trust or profit

 under the United States." In other words, conviction alone would operate to deprive the judge of

 office.

                  III.   JUDICIAL INVESTIGATIONS AND PROSECUTIONS

           Our reading of Article III' s grant of good behavior tenure may be hard for some to swallow,

 especially those with muscular conceptions of judicial independence. Others, however, may

 embrace a more historically grounded and nuanced account ofjudicial independence. For example,

 members of Congress recently proposed an independent Inspector General for the judicial branch.

 Some prominent judges, including Justice Ruth Bader Ginsburg, have hinted that there is

 something seriously amiss with this proposal. After all, how can judges remain independent if they

 stand in constant fear of an Inspector General investigation?

           There is nothing constitutionally suspect about government officials investigating

 allegations of judicial misconduct and then making reports to Congress and the executive branch.

 Under any reading of the Constitution, the political branches have the authority to investigate and

 sanction judges. The chambers of Congress can impeach, convict, and remove based on proper

 evidence of high crimes and misdemeanors. And whatever Congress decides, the executive may

 prosecute any judges whom it believes has violated the law. The proposed Inspector General would

 merely make it easier to prosecute and convict miscreant judges. Moreover, under our reading of

 good behavior, information gathered by the Inspector General also could be used to prove in court

 that a judge had misbehaved and had thereby violated the terms of her tenure.

           But what about the cherished independence of federal judges? Too much emphasis has

 been laid on the independence of judges and not enough on the Constitution's provisions that

 promote judicial accountability, which include the grant of life tenure subject to termination for



                                               Page 7 of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 6 of 11 PageID: 613




 misbehavior. Judges do enjoy a certain type of independence-they cannot be punished for the

 judgments they issue. But the Constitution makes clear that federal judges do not have an absolute

  or a boundless independence. If an [nspector General would further judicial accountability, that

 fact counts in favor of the Inspector General proposal.

                       IV.     JUSTlCE DELAYED IS JUSTICE DENIED

         Plaintiff submits this Motion to inform you that the above cases have been ripe for

 judgement for months. "Justice delayed is justice denied" is a legal maxim. It means that if legal

 redress or equitable relief to an injured party is available, but is not forthcoming in a timely fashion,

 it is effectively the same as having no remedy at all. I believe I am being prejudiced for being a

 prose litigant and being right, the justice system does not want a prose to win. These are simple

 cases; I see no other reason for such a long delay other than to spoil the cases and bias me.

 1.      Case    No.    2:16-cv-09225-CCC-MF,          KAETZ        v.   EDUCATIONAL            CREDIT

 MANAGEMENT CORPORATION et al filed 12/13/16-Two Hundred and Forty-six Days (246

 days) overdue, then dismissed on clearly fraudulent misconceptions oflaw with misquotes of the

 Constitution, statutes, and court rules, and with the use of mere court case dicta. A clearly biased

 order that is being appealed. Judge Claire C. Cecchi's actions are inappropriate, oppressive, and

 Unacceptable Behavior.

 2.      Case No. 2:19-cv-08100-CCC-JBC, KAETZ v. THE UNITED STATES et al filed

 03/07/19 - Two Hundred and Twenty-Five Days (225 days) overdue. Then dismissed with an order

 to re-re-file the complaint claiming pushing socialism and advocating against the U.S. Constitution

 does not harm me, it is a joke, clearly not what a federal Judge's job is. Plaintiff complied within

 30 days, now what? Have Judge Claire C. Cecchi sit on it for another year? I do not trust her to do




                                               Page 8 of 13
                                      I'   II




Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 7 of 11 PageID: 614




 her job at all. Judge Claire C. Cecchi's actions are inappropriate, oppressive, Unacceptable

 Behavior and evidence of being unfit to be a Judge.

 3.     Case No. 2:18-cv-14782-CCC-JBC, KAETZ et al v. COURT OF COMMON PLEAS OF

 MONROE COUNTY filed 10/09/18 - Three Hundred and Eighty-two days (382 days) overdue.

 We complied with her Order and answered within 30 days, 382 days later, nothing. It is Bias.

 Judge Claire C. Cecchi's actions are inappropriate, oppressive, Unacceptable Behavior.

        4.      The Supreme Court has held that due process has "a limited role to play m

 protecting against oppressive delay.'' United States v. Lovasco, 431 U.S. 783, 789 (1977). Such

 violations occur only where the delay "violates those fundamental conceptions of justice which lie

 at the base of our civil and political institutions ... and which define the community's sense of fair

 play and decency." Id. at 790 (quotations omitted). An accused must demonstrate "actual and

 substantial prejudice," at which point the burden shifts to the government to show the reason for

 its delay was not improper. United States v. Henderson, 337 F.3d 914, 920 (7th Cir. 2003); see

 also United States v. Sowa, 34 F.3d 447, 450-51 (7th Cir. 1994) (discussing burden shifting). To

 demonstrate actual and substantial prejudice, "[I]t is not enough to show the mere passage of time

 nor to offer some suggestion of speculative harm; rather, the defendant must present concrete

 evidence showing material harm." Wilson v. McCaughtry, 994 F.2d 1228, 1234 (7th Cir. 1993)

 (quotation omitted).

                                 V.             ETHICAL PRINCIPLES

        Prompt decision making is part of 'Judging 10 l ', and is covered in every judicial

 handbook. 1 "Judges should endeavour to perform all judicial duties, including the delivery of




 1
  Duhaime, Lloyd (June 9, 2013). "Delay in Reasons for Judgment: Justice Delayed is Justice
 Denied". Retrieved April 17, 2020
                                                  Page 9 of 13
                                       I   <




Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 8 of 11 PageID: 615




 reserved judgments, with reasonable promptness." 2 To a similar effect in Canada: "A judge shall

 dispose of all judicial matters promptly .... "3

          Applicable to federal judges and effective March 12, 2019, the Code of Conduct for United

 States Judges elucidates "the ethical canons that apply to federal judges and provides guidance on

 their performance of official duties and engagement in a variety of outside activities." Beyond

 general exhortations, it has little to say about delay in dispositions:

 "Canon 3: A Judge Should Perform the Duties of the Office Fairly, Impartially and Diligently

 "The duties of judicial office take precedence over all other activities. The judge should perform

 those duties with respect for others, and should not engage in behavior that is harassing, abusive,

 prejudiced, or biased. The judge should adhere to the following standards:

 "(A) Adjudicative Responsibilities.

 "(1) A judge should be faithful to. and maintain professional competence in, the law and should

 not be swayed by partisan interests, public clamor, or fear of criticism.

 "(2) A judge should hear and decide matters assigned, unless disqualified, and should maintain

 order and decorum in all judicial proceedings ....

 "(5) A judge should dispose promptly of the business of the court. "4

 As a commentator for the Americar1 Judicature Society noted:

 "Unjustifiable delay in court proceedings, particularly in deciding cases, can have a significant

 impact on the parties and reflects adversely on the judicial system. Under Canon 3B(8)of the 1990

 model code, a judge is required to "dispose of all judicial matters promptly, efficiently and fairly."

 Commentary to the 1990 model code reminds judges that "in disposing of matters promptly,



 2
     "Model Code o{Judicial Conduct, Canon 3(8)". American Bar Association. 2004.
 3
     Canadian Judicial Council, Ethical Principles for Judges (1998), Chapter 4, article 3.
 4
     "Code of Conduct for United States Judges". Retrieved April 22, 2020.
                                               Page 10 of 13
                                      I'   ii



Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 9 of 11 PageID: 616




 efficiently and fairly, a judge must demonstrate due regard for the rights of the parties to be heard,"

 while a comment to the 2007 model code cautions that "the duty to hear all proceedings with

 patience and courtesy is not inconsistent with the duty imposed ... to dispose promptly of the

 business of the court. Judges can be efficient and businesslike while being patient and deliberate."

 To ensure prompt and efficient disposition of cases, commentary to the code advises judges to:

     •   seek the necessary docket time, court staff, expertise, and resources,

     •   monitor and supervise cases,

     •   devote adequate time to judicial duties,

     •   be punctual in attending court

     •   expeditiously decide matters under submission, and

     •   take reasonable measures to ensure that court officials, litigants, and their lawyers

         cooperate to that end. 115

 Speedy justice in the findings and within the confines of the case, facts and the law is a stated goal

 of many legal systems. 6 Conversely, 11 [D]epriving quick and certain justice to the litigants ...

 reinforces the negative images of the judicial system.... 117




 5
   Gray, Cynthia (2009) [1999]. "Ethical Standards for Judges". Handbook for members of
judicial conduct commission: how judicial conduct commissions work: ethical standards for
judges. Chicago Alexandria, Virginia State Justice Institute: American Judicature Society, State
Justice Institute: 14-15. ISBN 0-938870-90-4.
 6
   "Speedy Justice". uslegal.com. Retrieved April 22, 2020. Speedy justice refers to the
 speediness along with prudence and wisdom observed in the final disposition of cases.
 7
   Shaman, Jeffrey M; Lubet, Steven; Aljini, James J. (1995). "6.02". Judicial Conduct and
 Ethics (2nd ed.). Charlottesville, Virginia: LexisNexis, Michie Law Publishers. pp. 168-
 183. ISBN 9780327100171. ISBN 0327100176
                                                Page 11 of 13
Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 10 of 11 PageID: 617




  A long list of potential excuses for extended decisional slow motion are disallowed. 8 And in

  weighing the wrongfulness of the delay, there are a multiplicity of factors that may come into

  play. 9

                             VI.     LEGISLATIVE PRESCRIPTIONS

  Passed in 1990, the United States Code, Title 28, §476(a)(3) has a "novel process of making public

  the names of judges" who let cases go too long without decisions or judgment. 10 Reports must be

  filed if motions and trials are in submission and have been pending more than six months without

  decision; and cases that have not been ended within three years of filing. 11 See Civil Justice

  Reform Act, which tries to deal with lifetime tenured judges, judicial efficiency, judicial

  independence, separation of powers and legislative oversight.

                                        VII.    CONCLUSION

            There are many laws and rules for a Judge to Perform the Duties of the Office Fairly,

 Impartially and Diligently, to include the Constitutional provisions of the 5th and 14th Amendment

  Due Process clauses as to which I believe I am being prejudiced for being a prose litigant and

 being right, and exercising my rights.



 8
    "Delay is not excused by: •participation in voluntary, extra-judicial, professional activities,•
 dilatory or inadequate staff the judge's belief that a delayed decision is in the best interests of the
 parties,• the judge's heavy workload,• the judge's temporary, disabling condition, or• dilatory
 counsel.
 9
    " .•• • whether a rule establishes a time limit for deciding the case, • whether the judge failed to
 report the cases as undecided, as required by rule or statute,• whether the judge's record
 indicates a pattern of unreasonable delay or deliberate neglect, • whether a particular instance of
 delay so lacks legitimate justification that it is willful,• whether a judge has defied administrative
 directives or attempted to subvert the system, • whether the delay caused harm to the parties, or •
 whether the case is of a type, for example child custody matters, where expeditious disposal is
 particularly desirable."
 10
     Duhaime, Lloyd (June 9, 2013). "Delay in Reasons for Judgment: Justice Delayed is Justice
 Denied". Retrieved April 17, 2020
 11 "United States Code, Title 28, §476(a)(3)". Legal Information Institute, Cornell Law School.

 Retrieved April 22, 2020.
                                               Page 12 of 13
                                       I   Ill



Case 2:19-cv-08100-CCC-JBC Document 33 Filed 08/07/20 Page 11 of 11 PageID: 618




          The justice system does not want a prose to win. These are simple cases; I see no other

  reason for such a long oppressive delay other than to spoil the cases and bias me.

         Judges can be removed upon proof of judicial misbehavior without the need for a wholly

  independent impeachment procedure. Judge Claire C. Cecchi is required to be removed for bad

  behavior evidenced in plaintiffs cases.

         This is based on the Constih1tion according to its original meaning. Not everyone accepts

  this. It may be that our political community has come to prefer that impeachment serve as the

  exclusive method for removing judges. This is a mistaken supposition that the impeachment-only

  position is forced upon us by the Constitution itself. For further reading see footnote 12 .

         I certify that all the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements made by me are willfully false, I am subject to punishment.


  Respectfully submitted.




                                                                                  WILLIAM F KAETZ
                                                                                     437 Abbott Road
                                                                                    Paramus NJ 07652
                                                                                        201 753 1063
                                                                                             Plaintiff




  12
    Professor Prakash is the Herzog Research Professor of Law at the University of San Diego.
  Professor Smith is the Warren Distinguished Professor of Law at the University of San Diego.
  Preferred citation: Saikrishna Prakash & Steven D. Smith, Removing Federal Judges Without
  Impeachment, 116 Yale L.J. Pocket Part 95 (2006), http://yalelawjoumal.org/forum/removing-
  federal-judges-without-impeachment.
  Removing Federal Judges Without Impeachment accompanies Saikrishna Prakash & Steven D.
  Smith, How To Remove a Federal Judge, 116 Yale L.J. 72 (2006).
                                                 Page 13 of 13
